Hemphill, C. J.
The judgment of the court was rendered on the 3d of July, 1840, and the motion now is to dismiss the appeal on the ground that the bond executed by appellant is insufficient, and not in conformity with the law regulating the subject matter at the time the appeal was taken. The bond is wholly defective. The signatures of the obligors are attached to the instrument, but the name of the obligee, the title of the cause, the court where tried and the amount of the penalty are not inserted. It is nothing more than the form of an appeal bond in blank, and could be as well filled up in any other cause as in the one before the court.
It is ordered, adjudged and decreed, that the appeal be dismissed at the cost of the appellant.